DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. Applicant’s new limitations are shown to be obvious in view of Carey, as discussed in detail below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly provided limitations to the claims reciting that the flexible arms have a “smooth exterior surface along a length” and being flexible “along the length” of the arm are not described in the disclosure as originally filed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Cox et al. (US Pat # 4,285,350) in view of Carey (US Pub # 2016/0353861).
In regards to claim 1, Cox et al. teaches a selectively positionable hands free clipping device
comprising: a coupler (Figure 4 at 59) configured for selectively engaging an element of a chair (Col 3, Lines 44-48); an arm (Figure 3 at 51') engaged to (via Figure 3 at 21') and extending from (Col 3, Lines 44-63) the coupler (Col 2, Lines 60-61 which notes the connection of arms 21' and loop 13), the arm being flexible such that the arm is configured for bending into a plurality of shapes (Col 3, Lines 39-41); and 
a hair clip (Figure 3 at 43') engaged to the arm distal from the coupler and being configured for selectively engaging a lock of hair (see Figure 1), wherein the arm is configured for bending into a respective shape for selectively positioning the hair clip (Col 4, Lines 1-2) relative to the chair. 
Cox et al. does not teach the arm having a smooth exterior surface along a length of the arm, where the arm is flexible along the length of the arm. However, Carey provides an articulating arm device where the entirety of the arm is flexible with a smooth outer surface (36). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the articulating arm of Cox et al. to be the smooth, continuously flexible arm of Carey, in order to allow the user greater ease and freedom to position the arms as desired.

Regarding claim 4, Cox et al. teaches the hair clip comprises: a first member (Figure 2 at 43) engaged to and extending from the arm; a second member (Figure 2 at 45) hingedly engaged to the first member proximate to the arm defining a handle section and grasping section of the hair clip (See Figure 2); and a clip spring engaged to the first member and the second member, such that the grasping section is biased to a closed configuration, wherein the handle section of the hair clip is configured for squeezing between digits of a hand of a user for separating the grasping section concurrent with tensioning of the clip spring (Col 2, Lines 43-50), such that a lock of hair is insertable into the grasping section, positioning the user for releasing the handle section, wherein the clip spring is configured for  rebounding such that the grasping section clips to the lock of hair (see Figure 1).

In regards to claim 5, Cox et al. teaches a selectively positionable hands free clipping device and
chair combination comprising a coupler (Figure 4 at 59) configured for selectively engaging an element of a chair (Col 3, Lines 44-48); an arm (Figure 3 at 51') engaged to (via Figure 3 at 21') and extending from (Col 3, Lines 44-63) the coupler (Col 2, Lines 60-61 which notes the connection of arms 21' and loop 13), the arm being flexible such that the arm is configured for bending into a plurality of shapes (Col 3, Lines 39-41); and a hair clip (Figure 3 at 43') engaged to the arm distal from the coupler and being configured for selectively engaging a lock of hair (see Figure 1), wherein the arm is configured for bending into a respective shape for selectively positioning the hair clip (Col 4, Lines 1-2) relative to the chair.
Cox et al. does not teach the arm having a smooth exterior surface along a length of the arm, where the arm is flexible along the length of the arm; and a chair to couple to the device. However, Carey provides an articulating arm device where the entirety of the arm is flexible with a smooth outer surface (36). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the articulating arm of Cox et al. to be the smooth, continuously flexible arm of Carey, in order to allow the user greater ease and freedom to position the arms as desired.
Further, as Cox et al. teaches use with a chair, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Cox et al. to include the envisioned chair, in order to provide the user with the envisioned components for use of the device.
Regarding claim 8, Cox et al. teaches the hair clip comprises: a first member (Figure 2 at 43) engaged to and extending from the arm; a second member (Figure 2 at 45) hingedly engaged to the first member proximate to the arm defining a handle section and grasping section of the hair clip (See Figure 2); and a clip spring engaged to the first member and the second member, such that the grasping section is biased to a closed configuration, wherein the handle section of the hair clip is configured for squeezing between digits of a hand of a user for separating the grasping section concurrent with tensioning of the clip spring (Col 2, Lines 43-50), such that a lock of hair is insertable into the grasping section, positioning the user for releasing the handle section, wherein the clip spring is configured for rebounding such that the grasping section clips to the lock of hair (see Figure 1).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. and Carey as applied to claims 1 and 5 above, in further view of Hanna (US Pat # 7,320,667).
Regarding claims 2 and 6, Cox et al. teaches the coupler for removable attachment to a chair; but does not teach the coupler is comprised of a pair of frames and a center spring, each frame having a first side, the first sides being hingedly engaged, the center spring being engaged to the first side of each frame, such that the pair of frames is biased to a closed configuration, wherein second sides of the frames are configured for separating, concurrent with tensioning of the center spring, positioning the pair of frames for insertion of the element of the chair, whereupon the center spring is configured for rebounding for removably engaging the coupler to the element of the chair.
However, Hanna teaches chair (Figure 1 at 34) engaging means to be a clip (Figure 1 at 30) for mounting a head/hair tool (see generally at Figure 1 at 10), where the mounting clip is comprised of a pair of frames and a center spring, each frame having a first side, the first sides being hingedly engaged, the center spring being engaged to the first side of each frame, such that the pair of frames is biased to a closed configuration (see Figure 3), wherein second sides of the frames are configured for separating, concurrent with tensioning of the center spring, positioning the pair of frames for insertion of the element of the chair, whereupon the center spring is configured for rebounding for removably engaging the coupler to the element of the chair (Col 3, Lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the chair engaging means of Cox et al. to be the chair engaging clip of Hanna, in order to more securely grip the chair and prevent inadvertent movement.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. in view of Carey and Hanna, as applied to claims 2 and 6 above, in further view of Sato (US Pat # 5,806,147).
In regards to claims 3 and 7, Cox et al./Hanna teaches the clip frame; but does not teach the
second side of each frame has a bend centrally positioned therein, the bend extending outwardly from the pair of frames, wherein the bend is configured for insertion of digits of a respective hand of a user, positioning the user for separating the frames.
However, Sato teaches a clip structure to have second ends of the clip frame include a bent portion (55) configured for engagement to aid in opening the clip. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clip of Cox et al./Hanna to include the bent portion of Sato in order to aid the user in articulating the clip for opening.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. in view of Carey, Hanna and Sato.
In regards to claim 9, Cox et al. teaches a selectively positionable hands free clipping device comprising: a coupler (Figure 4 at 59) configured for selectively engaging an element of a chair (Col 3, Lines 44-48); an arm (Figure 3 at 51') engaged to (via Figure 3 at 21') and extending from (Col 3, Lines 44-63) the coupler (Col 2, Lines 60-61 which notes the connection of arms 21' and loop 13), the arm being flexible such that the arm is configured for bending into a plurality of shapes (Col 3, Lines 39-41); and 
a hair clip (Figure 3 at 43') engaged to the arm distal from the coupler and being configured for selectively engaging a lock of hair (see Figure 1), wherein the arm is configured for bending into a respective shape for selectively positioning the hair clip (Col 4, Lines 1-2) relative to the chair; the hair clip comprises: a first member (Figure 2 at 43) engaged to and extending from the arm; a second member (Figure 2 at 45) hingedly engaged to the first member proximate to the arm defining a handle section and grasping section of the hair clip (See Figure 2); and a clip spring engaged to the first member and the second member, such that the grasping section is biased to a closed configuration, wherein the handle section of the hair clip is configured for squeezing between digits of a hand of a user for separating the grasping section concurrent with tensioning of the clip spring (Col 2, Lines 43-50), such that a lock of hair is insertable into the grasping section, positioning the user for releasing the handle section, wherein the clip spring is configured for rebounding such that the grasping section clips to the lock of hair (see Figure 1).
Cox et al. does not teach the coupler comprising a pair of frames and a center spring, each frame having a first side, the first sides being hingedly engaged, the center spring being engaged to the first side of each frame, such that the pair of frames is biased to a closed configuration, wherein second sides of the frames are configured for separating, concurrent with tensioning of the center spring, positioning the pair of frames for insertion of the element of the chair, whereupon the center spring is configured for rebounding for removably engaging the coupler to the element of the chair, the second side of each frame having a bend centrally positioned therein, the bend extending outwardly from the pair of frames, wherein the bend is configured for insertion of digits of a respective hand of a user, positioning the user for separating the frames; and the arm having a smooth exterior surface along a length of the arm, where the arm is flexible along the length of the arm. 
However, Carey provides an articulating arm device where the entirety of the arm is flexible with a smooth outer surface (36). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the articulating arm of Cox et al. to be the smooth, continuously flexible arm of Carey, in order to allow the user greater ease and freedom to position the arms as desired.
Further, Hanna teaches chair (Figure 1 at 34) engaging means to be a clip (Figure 1 at 30) for mounting a head/hair tool (see generally at Figure 1 at 10), where the mounting clip is comprised of a pair of frames and a center spring, each frame having a first side, the first sides being hingedly engaged, the center spring being engaged to the first side of each frame, such that the pair of frames is biased to a closed configuration (see Figure 3), wherein second sides of the frames are configured for separating, concurrent with tensioning of the center spring, positioning the pair of frames for insertion of the element of the chair, whereupon the center spring is configured for rebounding for removably engaging the coupler to the element of the chair (Col 3, Lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the chair engaging means of Cox et al. to be the chair engaging clip of Hanna, in order to more securely grip the chair and prevent inadvertent movement.
With regards to the clip ends, Sato teaches a clip structure to have second ends of the clip frame include a bent portion (55) configured for engagement to aid in opening the clip. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clip of Cox et al./Hanna to include the bent portion of Sato in order to aid the user in articulating the clip for opening.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.E.K/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772